Citation Nr: 1142630	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  05-36 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that declined to reopen the Veteran's previously denied claim of service connection for a low back condition.  

The Veteran testified at a hearing held before the undersigned in May 2008.  

In August 2008, the Board reopened and remanded the Veteran's claim for service connection for a low back disorder.  In a September 2009 decision, the Board denied the Veteran's claim.  He appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2010, the parties submitted a joint motion for remand.  In an April 2010 Order, the Court granted the motion and remanded the case to the Board for further appellate review.  Thereafter, the Board denied the Veteran's claim in June 2010.  He appealed the decision to the Court and the parties submitted another joint motion for remand.  In a May 2011 Order, the Court granted the motion and remanded the case to the Board for further appellate review.


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's low back disability was not present in service or until many years thereafter, and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in November 2005 and March 2006 prior to the initial adjudication of the Veteran's claim.  The March 2006 letter provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and VA and private treatment records have been obtained and he has been provided with a VA examination in connection with his present claim.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Veteran has been afforded hearings before a Decision Review Officer (DRO) and a Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the September 2006 hearing, the DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the service connection claim.  The DRO also did not ask specific questions directed at identifying whether the Veteran met the criteria for service connection.  The DRO did, however, seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  During the May 2008 hearing, the VLJ noted the bases of the prior determinations and the elements that were lacking to substantiate the service connection claim.  The VLJ also solicited information from the Veteran so that he was able to clarify his contentions and provide pertinent evidence as to the in-service incurrence of his claimed disability and the continuity of symptoms since service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as VA medical records of treatment for his low back shortly after service.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board and DRO hearings.  By contrast, the Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony that he initially injured his back in service and has had symptoms of back pain since that time, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  Although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). 

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection for arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

Service treatment records indicate that the Veteran received medical treatment on at least 46 separate occasions during his period of service between June 1976 and June 1979, with two instances of treatment for back-related complaints.  The Veteran was treated once in March 1977 for complaints of a 24-hour history of pain in the mid-back.  No abnormalities were noted on examination and the pain noted to be superficial and in the area of the muscles.  He was diagnosed as having muscle pain, probably secondary to exercise, and he was instructed to report to sick call if the pain persisted.  He was also treated once in April 1978 for complaints of low back pain, at which time he reported that he had hurt his back playing basketball.  Examination findings at that time were normal.  The May 1979 report of the Veteran's separation physical examination indicates a normal clinical evaluation of the spine and musculoskeletal system, and no findings of any abnormality of the spine.

The earliest post-service medical records available are VA treatment notes dated in August 1979.  These records are silent for any report of back pain until June 1982 when the Veteran was involved in an automobile accident.  From June 1982 to December 1983 VA medical records show treatment for continued complaints of back pain.  A December 1982 treatment note shows the Veteran complained of low back pain with decreased range of motion.  He reported his back pain had persisted since the June 1982 automobile accident.  He was diagnosed with spondylolisthesis, L5-S1, grade I.  When seen in March 1983, the Veteran reported low back pain and stiffness secondary to a fall in service, but reported that he aggravated his condition in June 1982 when he was involved in the auto accident and since that time his pain had worsened. 

The Veteran underwent a VA examination in March 1983, at which time he reported a history of a back injury in service from a fall.  He stated that his back felt tight off and on- two months ago it hurt for 5 hours and one month ago it hurt all night.  Otherwise, it had not bothered him any.  The physical examination revealed no abnormalities and he was diagnosed with a normal back.  

In December 1983, the Veteran presented for VA treatment with a complaint of low back pain with pain shooting down his left leg over the past two days.  On physical examination, he was noted to have muscle spasms and pain down the left hip and thigh with straight leg raise.  He also had a limping gait.  Deep tendon reflexes were decreased.  An x-ray showed mild narrowing of L3-L4 disk osteophyte, but an otherwise normal lumbosacral spine.  The record is silent for complaints or treatment of low back pain between December 1983 and December 2003.  A December 2003 VA treatment record reflects that the Veteran reported having low back pain and pain shooting down his left leg for the past two days.  Following a physical examination and x-rays that revealed mild narrowing of L3-4 disk osteophyte, but an otherwise normal lumbosacral spine; the clinical assessment was low back pain.  

The evidence reflects that the Veteran suffered a second post-service injury to his low back in June 2005.  Workers' compensation records in the claims file reveal that on June 27, 2005, he injured his back when he slipped and fell at work.  Subsequent treatment records, both VA and private, show continued and increasing complaints of low back pain following that incident.  These records reflect conflicting statements made by the Veteran regarding his history.  A September 2005 VA treatment note reflects that he reported the onset of his low back pain was in 1976 during service and that it had persisted since that time.  A November 2005 treatment note shows a similar report.  However, a January 2006 private treatment record reveals that when questioned about his prior medical history, the Veteran denied any prior history of accidents or episodes of back pain.  Another January 2006 private treatment record shows that the Veteran reported an old military injury that had worsened since his fall on June 27, 2005.  In August 2006, lumbar myelogram testing resulted in diagnoses of retrolisthesis at L3-4 and L4-5, multilevel spondylosis, multilevel disc bulges and central canal stenosis at L2-3.  

At a September 2006 RO hearing, the Veteran testified that during service he was treated for low back pain on at least 19 occasions.  He further indicated that he was unsure of his initial post-service treatment for his back but noted that it could have been either 1980, 1981, 1982, or 1983.  He later testified that the actual date could have been anywhere from 1979 to 1983, but he was treated in 1983 for certain.

In May 2007, a private doctor indicated that the Veteran's history and physical exam were consistent with severe spinal stenosis which he believed had been exacerbated and caused by his military service.  This doctor did not discuss or acknowledge the Veteran's low back two post-service injuries, nor did he provide a rationale for his opinion.

The Veteran testified at a Travel Board hearing in May 2008.  During this hearing, he testified that he had injured his back during service and had continued to experience back pain since service.  He denied ever having been in an auto accident.

In August 2008, in light of the inconclusive medical nexus evidence and the favorable private medical opinion, the Board remanded the claim for a VA examination and medical opinion that considered the service treatment records, the evidence of the two post-service injuries and the favorable May 2007 private opinion.  

The Veteran underwent the requested examination in November 2008.  The physician indicated that he reviewed the entire claims file in detail, with particular attention to the service treatment records, the contents of the Board remand, the prior VA examinations of the lumbar spine, and extensive, post-discharge VA and private treatment records, including radiographs.  The examiner stated that a review of the records and history and physical examination of the Veteran showed that his current condition was degenerative arthropathy of the lumbosacral spine with multi-level degenerative disc disease and left L5 radiculopathy.  

The VA examiner noted that a review of the service treatment records showed an entry from April 1978, with a notation of complaint of low back pain with normal examination findings, and the assessment of superficial muscular strain of the low back.  The examiner noted that there were no other notations regarding low back pain in the service treatment records, although he did not acknowledge the March 1977 record of treatment for complaints of a 24-hour history of mid-back pain.  The August 2008 VA examiner also noted that the Veteran's 1979 military exit physical examination did not annotate any disability or abnormality of the lumbar spine at discharge.  

With regard to the Veteran's post-discharge medical history, the examiner noted that a significant motor vehicle accident in 1982 was annotated with complaints of back pain noted thereafter.  The examiner observed that the Veteran underwent VA examination in 1984 (the Board notes that this examination actually occurred in March 1983) with no objective findings of any lumbar spine disability.  The examiner noted that the only subsequent objective data regarding the lumbosacral spine surfaced in 2005, when the Veteran experienced a slip and fall while working at a VA Medical Center and complained of low back pain (the Board notes that the Veteran did report low back pain in December 2003 that was similar to his earlier complaint in 1983).  The examiner also observed that radiographic evaluation revealed diffuse degenerative arthropathy, MRI (magnetic resonance imaging) in November 2005 showed multilevel disc disease with resultant L2-3 spinal stenosis and left L4-5 disc disease, resulting in L4-5 foraminal narrowing, and that, at that time, the Veteran had symptoms suggestive of an L5 radiculopathy.  The examiner stated that these radiographic findings were all consistent with diffuse lumbosacral spine degenerative arthropathy with disc disease and left L5 radiculopathy, mild.

The examiner concluded that, in view of the nature of the single episode of low back condition documented in service, described as an acute and transitory condition and not annotated further in service, the negative low back findings during the 1984 (should be 1983) VA examination, the long interval between the annotations of lumbosacral pathology, and the two documented post discharge injuries to the lumbosacral spine, and without documentation of any objective link or nexus to service, it was less likely than not that the lumbosacral spine condition was related to service or any event or condition incurred during service.  Further, the examiner stated that the May 2007 private doctor's statement that the Veteran's "military service exacerbated his problem and led to his present condition" had no objective data to substantiate or support it, and was mere speculation.

The claims file also contains a July 2009 letter that the Veteran sent to a U.S. Senator in regard to his claim for VA service connection benefits.  In that letter, the Veteran reported that he injured his back on active duty and was treated the entire three years while in service.

After considering the evidence of record, the Board finds that the preponderance of the evidence is against the claim and therefore service connection is not warranted.  At the outset, the Board finds that service connection for a low back disorder may not be presumed, as the record reveals no diagnosis of arthritis within one year of the Veteran's separation from service.  See 38 C.F.R. § 3.307, 3.309.  It is undisputed that the Veteran was treated in service for low back pain and that he has a current low back disorder diagnosed as degenerative arthropathy of the lumbosacral spine with multi-level degenerative disc disease and left L5 radiculopathy.  As such, the Board will focus on the evidence that relates to whether such current back disorder is related to service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran asserts that the record establishes a continuity of low back symptomatology since service and that a nexus between his current low back disability and military service has therefore been established.  See 38 C.F.R. § 303(b).  The Board disagrees.   

First, it is not established that a chronic low back disorder was "noted" during service.  As the service treatment records indicate, the Veteran sought medical treatment for various complaints on numerous occasions during his period of service, but was only twice treated for complaints related to the back, in March 1977 and April 1978.  Both times, there were no objective spine abnormalities or back problems on physical examination; he was not diagnosed with anything more than superficial pain or injury; and there was no evidence of any follow-up treatment.  Also, the May 1979 separation examination reflects a normal clinical evaluation of the spine and musculoskeletal system without any abnormalities, and in fact, the Veteran denied having any back problems.  By contrast, the service physician who conducted the examination at discharge noted that the Veteran had external hemorrhoids, a condition for which service connection is in effect; no other defects or diagnoses were noted on the service separation examination report.  In fact, the first clinical evidence of a low back disorder was post-service, in December 1982 following a June 1982 motor vehicle accident.  Finally, a VA examiner has opined that the single in-service episode of low back pain was acute and transitory.  In light of this evidence, the Board finds that a chronic low back disorder was not shown during military service. 

Second, although the Veteran's report of continued post-service low back symptomatology is clearly capable of lay observation, and while the Board does not doubt the sincerity of the Veteran's current belief that his symptoms of low back pain have been present since his years in service, the evidence contains some inconsistencies that diminish the reliability of his current recollections.  In this regard, the Board notes that the Veteran reports that he was treated for complaints throughout his entire period of service, which as the record reflects, is inconsistent with the complaints and findings in the service treatment records, which reflect treatment for other conditions, and the Board thus finds his report inaccurate.  Also, during the course of treatment in March 1983, September 2005, November 2005 and January 2006 the Veteran reported that his low back symptoms of pain and stiffness had been present since service and were exacerbated by the 1982 auto accident and/or the subsequent 2005 slip and fall.  However, the Board notes that at the VA examination in March 1983, the Veteran reported that his back had not bothered him at all, other than a 5-hour episode of back pain two months prior, and an all-night episode of back pain the month immediately prior to the examination.  The Board also notes that he denied any prior history of accidents or episodes of back pain when questioned about his prior medical history in January 2006 in connection with his slip and fall workers' compensation claim.  The Veteran also denied ever having been in an auto accident at the May 2008 Board hearing.  

Further, at an RO hearing held in September 2006, the Veteran testified that he was unsure of when he initially sought treatment for his back after service, but reported that it could have been in either 1980, 1981, 1982, or 1983.  He later testified that the actual date could have been anywhere from 1979 to 1983, but he was treated in 1983 for certain.  However, at the more recent hearing in May 2008 he testified that he was treated for his back after discharge beginning in 1979.  Based on the Veteran's conflicting statements as described above, the Board finds that he is not credible to the extent that he reports a continuity of his low back symptoms since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."  Thus, his testimony in this regard does not serve to satisfy the nexus requirement.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

The Board next notes that there are competing medical opinions with respect to the matter of nexus.  The Board finds that the May 2007 private nexus opinion is less probative as to whether the current back disorder is related to service as it is not supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In contrast, the November 2008 VA examiner's opinion is supported by both a thorough rationale, and by the record itself.  The VA examiner, in addition to examining the Veteran, reviewed and discussed the relevant medical history contained in the claims file, and based his opinion on a number of factors, such as the lack of any substantial in-service back problems and the Veteran's post-service history of injuries to the back.  The Board acknowledges that the VA examiner noted that the service treatment records contained only one notation of low back treatment, but did not acknowledge the March 1977 in-service treatment for complaints of a 24-hour history of mid-back pain.  However, this omission does not render the opinion inadequate.  

An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  D'Aries, 22 Vet. App. at 104.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves, 22 Vet. App. at 304.  Furthermore, where the Board recognizes a deviation from its request for a medical opinion, thoroughly analyzes the medical opinion provided, and provides sufficient reasons for its reliance thereon, the Board's request for a medical opinion has been substantially complied with, and there is no error.  See D'Aries, 22 Vet. App. at 97.

Here, the Board finds that the VA examiner offered a well-reasoned analysis of the pertinent facts of the case in reaching his conclusions.  The examiner based his opinion, in part, on "the nature of the single episode of low back condition documented in service, described as an acute and transitory condition, not annotated further in service."  The Board points out that indeed the service records only reflect a single report of low back pain in 1978.  

While the Veteran previously complained of back pain in 1977, which was not specifically acknowledged in the VA examiner's 2008 report, that complaint was specifically described as pain affecting the mid-back area.  Further, the episode of mid-back pain in March 1977 was, in pertinent part, of the same nature as the acknowledged, April 1978 in-service episode.  The March 1977 treatment was for complaints of a 24 hour history of mid-back pain, and no abnormalities were noted on examination.  Such back pain was noted to be superficial, the Veteran was diagnosed as having muscle pain, probably secondary to exercise, and it was noted that he was to report to sick call if the pain persisted, which he did not.  Service treatment records show no back problems that were recurrent or chronic, or that persisted in any way.  Thus, the relevant observation of the November 2008 VA examiner that only "acute and transitory" back problems were noted in service is consistent with the record. 

Moreover, the lack of in-service episodes of low back treatment was only one of several reasons given by the VA examiner as to why the Veteran's low back disorder was not thought to be service related.  The examiner also pointed to such factors as the long interval between annotations of lumbosacral pathology in the mid-1980s and 2005, the two documented post-discharge injuries to the Veteran's lumbosacral spine, and the lack of any documented, objective link or nexus to service.  For these reasons, the Board finds that the November 2008 VA examination report is adequate and furthermore it substantially complies with the Board's August 2008 request for such, and that any lack of strict compliance with such request is harmless error.  The Board also finds that the November 2008 VA examiner's opinion outweighs the May 2007 private nexus opinion.

Finally, the Board finds that the diagnosis and etiology of a degenerative arthropathy of the lumbosacral spine with multi-level degenerative disc disease and left L5 radiculopathy is a complex medical question not capable of lay observation and not otherwise the type of medical issue for which lay evidence is competent evidence.  While the Veteran may be uniquely competent to observe and report having back pain for many years, he is not necessarily competent to identify or diagnose degenerative arthropathy of the lumbosacral spine with multi-level degenerative disc disease and left L5 radiculopathy, much less opine that that particular disorder is etiologically related to his military service, particularly where: his spine was evaluated as normal at the time of separation from service (See the May 1979 separation examination report) and was noted to be normal several years after service, including after an intervening injury to his low back during a June 1982 auto accident (See the March 1983 VA examination report); he sustained another significant injury to his low back in June 2005 many years later; and where the currently diagnosed low back disorder was not shown for many years after service.  In light of particular circumstances of this specific case, the Board finds that a determination of the onset, nature and etiology of the degenerative arthropathy of the lumbosacral spine with multi-level degenerative disc disease and left L5 radiculopathy is medical in nature and would require a medical diagnosis and opinion.  Accordingly, the Veteran's conclusory lay statement, that there is a relationship between his current low back disorder and military service, is not competent or probative evidence supporting his claim.  See Davidson, 
581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Moreover, even if his statements were competent, they are outweighed by the more probative VA examiner's medical opinion, that no nexus exists, as the VA opinion was based on an examination, a review of the claims folder, and supported with a detailed rationale.   

In sum, the preponderance of the evidence is against the claim and thus, the applicability of the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  The claim is denied.

ORDER

Service connection for a low back disorder is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


